1    Youssef H. Hammoud, (CA #321934)
     (Admitted Pro Hac Vice)
2    PRICE LAW GROUP, APC
     206 W. 4th St., 3rd Floor
3    Santa Ana, California 92701
     T: (818) 600-5596
4    F: (818) 600-5496
     E: youssef@pricelawgroup.com
5
     Cam-Tu Dang, (Nevada #13093)
6    Peters and Associates, LLP
     6173 S. Rainbow Blvd.
7    Las Vegas, Nevada 89118
     T: (702) 818-3888
8    F: (702) 583-4940
     E: cam@pandalawfirm.com
9    Attorneys for Plaintiff,
     Jose Alvarez
10
11                        UNITED STATES DISTRICT COURT
12                             DISTRICT OF NEVADA

13
     JOSE ALVAREZ,                                 Case No.: 2:19-cv-01681-RFB-DJA
14
                 Plaintiff,                        STIPULATION FOR DISMISSAL
15                                                 WITH PREJUDICE AS TO
     v.
16                                                 EXPERIAN INFORMATION
     BANK OF AMERICA, N.A.;                        SOLUTIONS, INC. ONLY
17
     TRANSUNION LLC; EXPERIAN
18   INFORMATION SOLUTIONS, INC.;
19   and EQUIFAX INFORMATION
20   SERVICES, LLC.,

21               Defendants.
22
23
           Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Jose Alvarez and
24
     Defendant Experian Information Solutions, Inc. (“Experian”), by and through
25
     undersigned counsel, hereby stipulate that this action and all claims and defenses
26
     asserted therein be dismissed with prejudice as to Experian only. The parties have
27
28
                                               1
1
     further stipulated that each party shall bear their own attorneys’ fees, costs, and
2
     expenses.
3
                                                     RESPECTFULLY SUBMITTED,
4
5
     Dated: March 12, 2020                           By: /s/ Youssef H. Hammoud
6                                                    Youssef H. Hammoud, (CA #321934)
                                                     (Admitted Pro Hac Vice)
7                                                    PRICE LAW GROUP, APC
                                                     206 W. 4th St., 3rd Floor
8                                                    Santa Ana, California 92701
                                                     T: (818) 600-5596
9                                                    F: (818) 600-5496
                                                     E: youssef@pricelawgroup.com
10
11                                                   Cam-Tu Dang, (Nevada #13093)
                                                     Peters and Associates, LLP
12                                                   6173 S. Rainbow Blvd.
                                                     Las Vegas, Nevada 89118
13                                                   T: (702) 818-3888
                                                     F: (702) 583-4940
14                                                   E: cam@pandalawfirm.com
                                                     Attorneys of Plaintiff,
15                                                   Jose Alvarez
16   Dated: March 12, 2020                           By: /s/ Katherine A. Neben
17                                                   Katherine A. Neben (NBN: 14590)
                                                     JONES DAY
18                                                   3161 Michelson Drive, Suite 800
                                                     Irvine, CA 92612
19                                                   T: (949) 553-7560
                                                     E: kneben@jonesday.com
20                                                   Attorneys for Defendant,
                                                     Experian Information Solutions, Inc.
21
22
23
24
25
26
27
28
                                               -2-
1                              CERTIFICATE OF SERVICE
2          I hereby certify that on March 12, 2020, I electronically filed the foregoing
3    with the Clerk of the Court using the ECF system, which will send notice of such
4    filing to all attorneys of record in this matter. Since none of the attorneys of record
5    are non-ECF participants, hard copies of the foregoing have not been provided via
6    personal delivery or by postal mail.
7
8          PRICE LAW GROUP, APC
9          /s/ Lia Ruggeri
10
11                                                                                 ________
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-
1
2
3
4
                           UNITED STATES DISTRICT COURT
5
                                DISTRICT OF NEVADA
6
7    JOSE ALVAREZ,                                 Case No.: 2:19-cv-01681-RFB-DJA
8                 Plaintiff,                       [PROPOSED] ORDER OF
9    v.                                            DISMISSAL WITH PREJUDICE
                                                   OF DEFENDANT EXPERIAN
10   BANK OF AMERICA, N.A.;                        INFORMATION SOLUTIONS,
11   TRANSUNION LLC; EXPERIAN                      INC. ONLY

12   INFORMATION SOLUTIONS, INC.;
     and EQUIFAX INFORMATION
13
     SERVICES, LLC.,
14
                 Defendants.
15
16
17         This matter comes before the Court on the parties’ Stipulation for Dismissal
18   with Prejudice as to Experian Information Solutions, Inc. only. The Court has
19   examined the Stipulation for Dismissal with Prejudice as to Experian Information
20   Solutions, Inc. only as agreed by the parties hereinabove, good cause having been
21   shown,
22         IT IS THEREFORE ORDERED that the above-entitled matter is hereby
23   dismissed with prejudice, as to Experian Information Solutions, Inc. only, with the
24   parties to bear their own attorneys’ fees, costs, and expenses.
25
26   DATED:_____________,
           March 13, 2020. 2020.                    By: __________________________
27                                                        Hon. Richard F. Boulware, II
                                                          United States District Judge
28
                                               1
